Citation Nr: 0018054	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-04 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to June 22, 1992, for 
an award of service connection for spondylolysis of the 
lumbar spine with limitation of motion, evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	George A. Gallenthin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel
INTRODUCTION

The veteran had active military service from March 1982 to 
March 1986, followed by service in the United States Naval 
Reserve.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection was 
received on June 22, 1992.  

2.  In a June 1998 rating decision, the RO awarded the 
veteran service connection for spondylolysis of the lumbar 
spine with limitation of motion, evaluated as 20 percent 
disabling, effective from June 22, 1992.


CONCLUSION OF LAW

The requirements for assignment of an effective date prior to 
June 22, 1992, for an award of service connection for 
spondylolysis of the lumbar spine with limitation of motion, 
evaluated as 20 percent disabling, have not been met.  
38 U.S.C.A. §§ 5110     (West 1991); 38 C.F.R. § 3.400(b)(2) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be granted an earlier effective date for his award of service 
connection for spondylolysis of the lumbar spine with 
limitation of motion, currently rated as 20 percent 
disabling, effective from June 22, 1992.  Specifically, the 
veteran maintains in his substantive appeal that the 
effective date should be in May 1985.  For the reasons 
discussed below, the Board finds no basis to grant the 
veteran's appeal.

According to the law, except as otherwise provided, the 
effective date of an award 
of compensation based on an original claim or a claim 
reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  Any communication indicating an intent to apply 
for benefits, will be accepted as an informal claim as long 
as it identifies the benefit sought.  38 C.F.R. § 3.155(a).  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

Additionally, in general, a report of examination or 
hospitalization which meets certain requirements will be 
accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  
38 C.F.R. §3.157(a); see 38 C.F.R. § 3.155(c).  Once a formal 
claim for compensation has been allowed or a formal claim for 
compensation disallowed, receipt of VA medical records or 
private medical records may be accepted as an informal claim 
under limited circumstances.  38 C.F.R. § 3.157(b).  Those 
circumstances provide, in pertinent part, that the date of VA 
medical treatment will be accepted as the date of receipt of 
a claim only when such medical reports related to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, hospitalization, or treatment.  38 C.F.R. 
§ 3.157(b)(1).

In the present case, the veteran was honorably discharged 
from active duty service in March 1986.  On June 22, 1992, 
the RO received the veteran's formal claim for service 
connection for a back injury, which he indicated occurred in 
November 1982.  In a May 1998 rating decision, the RO awarded 
the veteran service connection for spondylolysis of the 
lumbar spine with limitation of motion, and a 20 percent 
rating was assigned.  The effective date assigned for that 
award was June 22, 1992, the date of receipt of the veteran's 
claim for service connection.  

In the veteran's substantive appeal, received in February 
1999, the veteran indicated that he felt the effective date 
should be back to May 1985, which was during his active duty 
service.  In May 1999, the veteran testified at a hearing, 
through videoconferencing techniques, before the undersigned 
Member of the Board.  The veteran stated that he believed he 
was treated on an outpatient basis for his back at a VA 
medical center in San Diego sometime around June or July, 
1986.  He also indicated that he was treated for a bronchial 
condition, which was starting to affect his back, at a VA 
medical center in Philadelphia, in 1988.  Those records are 
not presently in the veteran's claims folder.

The Board has thoroughly reviewed all the evidence of record, 
but finds no basis for assigning an effective date prior to 
June 22, 1992, for an award of service connection for 
spondylolysis of the lumbar spine with limitation of motion.  
In that regard, the law is clear that the effective date 
shall be the later of the date of receipt of the claim, or 
the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  In the present case, even accepting that the 
veteran may have underwent VA treatment for his back in 1986 
and 1988, such could not be construed as an informal claim 
for service connection.  38 C.F.R. § 3.157(b)(1).  Under the 
provisions of that regulation, an examination report can, in 
some circumstances, serve as an informal claim for benefits.  
However, the medical records in question  could not serve as 
an informal claim in this case, because the provisions of § 
3.157 only apply when a claim for compensation has previously 
been allowed or denied.  Brannon v. West, 12 Vet. App. 32 
(1998).  The appellant in Brannon contended that VA failed to 
address an "implicit" claim for secondary service connection.  
The Court referred to prior decisions in which it had held 
that the Board was required to adjudicate all issues 
reasonably raised by a liberal reading of an appellant's 
substantive appeal (emphasis added), including documents and 
oral testimony.  However, "the Board is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995) (holding that the BVA is not 
required to do a 'prognostication' but to review issues 
reasonably raised by the substantive appeal."  Brannon, at 12 
Vet. App. 34.

In Brannon, at 12 Vet. App. 34-35, the appellant argued that 
the Board had failed to adjudicate a claim that was 
reasonably raised by the medical evidence of record. The 
Court held that a claim "means a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."   38 C.F.R. § 3.1(b) (1999).  "Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by Department of 
Veterans Affairs...may be considered an informal claim.  Such 
informal claim must identify the benefit sought."   38 C.F.R. 
§ 3.155(a) (1999).  Therefore, before a VA RO or the BVA can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it...The mere presence of the 
medical evidence does not establish an intent on the part of 
the veteran to seek service connection for the back 
condition.  See, e.g., KL v. Brown, 5 Vet. App. 205, 208 
(1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1993); cf. at 
38 C.F.R. § 3.157(b) (1999) (permitting certain medical 
reports to be accepted as an "informal claim for increased 
benefits or an informal claim to reopen.")

In sum, the Brannon court essentially held that medical 
evidence alone cannot raise an initial claim for service 
connection. 

The Board acknowledges the veteran's contentions that he 
feels the effective date should be May 1985.  However, the 
veteran was on active duty at that time, and the law does not 
provide for effective dates during active service for awards 
of service connection.  Rather, the earliest possible 
effective date available is the day following separation from 
active service or date entitlement arose if claim is received 
within one year after service separation; otherwise, date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).  In the present case, the 
veteran did not file a claim for service connection for a 
back disorder within one year following his separation from 
active service, so there is no basis to assign an effective 
date back to the day after his service discharge.  

In short, the date of the veteran's claim for service 
connection is clearly June 22, 1992.  In accordance with the 
laws and regulations cited above, and in the absence of 
evidence of either a formal claim filed within one year of 
service separation, or an earlier informal claim followed by 
a timely formal claim, there is simply no legal basis for 
awarding an effective date prior to June 22, 1992, for an 
award of service connection for spondylolysis of the lumbar 
spine with limitation of motion, and the appeal is denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law 
is dispositive, the claim should be denied on the basis of 
the absence of legal merit).


ORDER

An effective date prior to June 22, 1992, for an award of 
service connection for spondylolysis of the lumbar spine with 
limitation of motion, evaluated as 20 percent disabling, is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

